EXHIBIT 10(a)

CTS Corporation

2013-2015 Performance Restricted Stock Unit Plan

SECTION 1. SUMMARY AND INTERPRETATION: The 2013-2015 Performance Restricted
Stock Unit Plan (the “Plan”) is intended to provide financial and performance
incentives to executive officers and key employees through the use of Restricted
Stock Unit awards tied to specific performance incentives that management and
the Board believe will be beneficial to the Company and its shareholders over
the long-term. The CTS Corporation 2009 Omnibus Equity and Performance Incentive
Plan (the “2009 Omnibus Plan”) is the governing document for the Plan.
Capitalized terms not otherwise defined herein shall have the meanings set forth
in the 2009 Omnibus Plan, as amended. The Plan is subject to the terms and
conditions of the 2009 Omnibus Plan. In the event of any inconsistency between
the provisions of the Plan and the 2009 Omnibus Plan, the 2009 Omnibus Plan will
govern.

SECTION 2. PHILOSOPHY: The Board of Directors believes that compensation of
executive officers and key employees should be partially “at risk” and variable,
based in part on the Company’s performance against its peers in the marketplace,
as well as the Company’s performance against certain pre-established goals. The
Plan, along with other compensation plans of the Company, is intended to focus
the efforts of the Participants on achieving those objectives in order to help
ensure the sustained profitability and continual long-term growth of the
Company. The Plan is structured to provide Participants with Restricted Stock
Unit Awards based upon achievement of objectives that management and the Board
believe are beneficial to the Company and shareholders over the long term.
Therefore, performance will be measured over a three (3) year performance
period, and Restricted Stock Units under the Plan will be awarded and earned
only after a three (3) year performance period.

SECTION 3. OBJECTIVES:

 

  •  

To attract and retain highly qualified personnel.

 

  •  

To motivate improved financial performance, enhanced growth and shareholder
value creation.

 

  •  

To align the interests of executive officers and key employees of the Company
with those of its shareholders.

SECTION 4. ADMINISTRATION: The Compensation Committee of the Board of Directors
(the “Committee”) shall administer the Plan. The decision of the Committee shall
be final as to the interpretation of the Plan or any rule, procedure or action
related thereto.

SECTION 5. ELIGIBILITY: Only the employees designated by the Committee (the
“Participants”) are eligible to participate in the Plan. The Committee has
determined that the Participants identified in Exhibit A, attached hereto and
incorporated herein by reference, are “Covered Employees” under this Plan.
Awards to Covered Employees shall be subject to the provisions of Section 7 of
the 2009 Omnibus Plan.

To receive an Award under the Plan, a Participant must be an active, full-time
employee throughout the Performance Period, as defined in Section 8.

SECTION 6. DEFINITIONS:

Award: means a grant of Restricted Stock Units.

Performance Period: means January 1, 2013 through December 31, 2015.



--------------------------------------------------------------------------------

Performance Goals: means Three Year Sales Growth, Three-Year Free Cash Flow, and
Relative Total Stockholder Return.

Three Year Sales Growth: means the 2015 Corporate Sales divided by 2012
Corporate Sales, resulting in the expression of increase or decrease in
Corporate Sales as a percentage.

Corporate Sales: means the Company’s Net Sales as stated in the Company’s
Consolidated Statement of Earnings for the relevant fiscal year. In determining
Awards for Participants who are not Covered Employees, Corporate Sales may be
adjusted for unusual conditions, factors or events as determined by the
Committee, provided that no such adjustment shall be made for any condition,
factor or event which was specifically included in the 2012, 2013,,2014 or 2015
CTS Corporation Business Plans, as applicable.

Total Stockholder Return: means the appreciation in price of a share of common
stock, plus reinvested dividends (paid in cash or other property), between
January 1, 2013 and December 31, 2015.

Relative Total Stockholder Return: means the total stockholder return of the
Company between January 1, 2013 and December 31, 2015, relative to the total
stockholder return of a Peer Group of 20 entities over that same period. See
Exhibit B for calculation.

Free Cash Flow: means the result of Operating Cash Flow minus Capital
Expenditures.

Three Year Free Cash Flow: Each strategic business unit as well as corporate
will set specific annual targets for Operating Cash Flow and Capital
Expenditures. Using those Business Plan Targets, Free Cash Flow targets will be
calculated. Free Cash Flow will be annualized over the three-year performance
period for this award.

Peer Group: means a benchmark group of 20 companies, the names of which are
attached hereto as Exhibit C, as the same may be adjusted from time-to-time in
accord with the Peer Group Adjustment Protocol (Exhibit D).

RSU: means a Restricted Stock Unit to be settled upon vesting on the basis of
one Share for each Restricted Stock Unit.

Target RSU Incentive: means the number of RSUs assigned to each Participant as a
function of his or her position for purposes of calculating Awards.

Award Level: means the multiplier which is applied in calculating an Award based
on the level of achievement of the Performance Goal.

Weight: means the percentage of Target RSU Incentive allocated to each
Performance Goal.

SECTION 7. PERFORMANCE GOALS AND CALCULATION OF AWARDS:

The Target RSU Incentive for each Participant is set forth in the 2013-2015
Target RSU Incentive Statement provided to each Participant.

The settlement of an Award for any Participant may be as much as twice the
Target RSU Incentive or as little as zero depending upon achieved results. After
the Sales Growth and Free Cash Flow threshold is met, Award Levels for the
Three-Year Sales Growth and Free Cash Flow Performance Goals will be
interpolated between established steps or levels. There will be no interpolation
of Awards for Sales Growth or Free Cash Flow below threshhold. After the
Relative Total Stockholder Return threshold is met, Award Levels for the
Relative Total Stockholder Return Performance Goal will be interpolated between
established steps or levels. There will be no interpolation of Awards for Total
Stockholder Return below threshold.

 

2



--------------------------------------------------------------------------------

The Performance Goals, Weight and Award Levels for the Performance Period are
detailed on Exhibit E.

The Committee may, in its discretion, adjust a Participant’s payout of an Award
downward after consideration of other business factors, including overall
performance of the Company and the individual Participant’s contribution to
Company performance. The Committee may adjust a payout of an Award in its
discretion to prevent the enlargement or dilution of the Award because of
extraordinary events or circumstances as determined by the Committee. The
Committee shall make no such adjustment with respect to the Award of a Covered
Employee, however, if the effect of such adjustment would be to cause the
related compensation to fail to qualify as “performance-based compensation”
within the meaning of Section 162(m) of the Code. In no event shall the
reduction of any Participant’s potential Award have the effect of increasing an
Award payout payable to a Covered Employee. For purposes of Section 7(b) of the
CTS Corporation 2009 Omnibus Plan, Awards shall constitute awards of Performance
Shares and no Award to a Covered Employee may result in the Covered Employee
receiving more than 125,000 Shares for the Performance Period.

SECTION 8. APPROVAL AND PAYMENT OF AWARDS: Participants must remain in
continuous employ of the Company through the end of the Performance Period in
order to earn an Award. Upon completion of Performance Period, and on or before
March 15, 2016, the Compensation Committee shall certify to what extent the
Performance Goals for the Performance Period were met and determine each
Participant’s Award. The date of such certification and determination shall be
the “Determination Date”. The Committee’s certification shall be subject to
completion of the annual audit and certification of results by the Company’s
independent auditor. Awards shall be made in the form of a grant of Restricted
Stock Units under the terms and conditions of the form of Restricted Stock Unit
Agreement attached hereto as Exhibit F. Restricted Stock Units granted under the
2013-2015 Performance Stock Unit Plan will vest on the Determination Date, and
shall be settled as soon as practicable after the Determination Date, subject to
the exceptions set forth in Exhibit F, but in no event later than March 15,
2016.

SECTION 9. RECOUPMENT OF AWARDS: If the Board learns of any intentional
misconduct by a Participant which directly contributes to the Company having to
restate all or a portion of its financial statements, the Board may, in its sole
discretion, require the Participant to reimburse the Company for the difference
between any Awards paid to the Participant based on achievement of financial
results that were subsequently the subject of a restatement and the amount the
Participant would have earned as awards under the Plan based on the financial
results as restated.

SECTION 10. NO CONTRACT: The Plan is not and shall not be construed as an
employment contract or as a promise or contract to pay Awards to Participants or
their beneficiaries. The Plan shall be approved by the Committee and may be
amended from time to time by the Committee without notice. No Participant or
beneficiary may sell, assign, transfer, discount or pledge as collateral for a
loan, or otherwise anticipate any right to payment of an Award under this Plan.

 

3



--------------------------------------------------------------------------------

EXHIBIT A

COVERED EMPLOYEES

Vinod M. Khilnani

Kieran M. O’Sullivan

 

4



--------------------------------------------------------------------------------

EXHIBIT B

Determining Relative Total Stockholder Return

For purposes of calculating Relative Total Stockholder Return (rounding shall be
to the nearest tenth of a percent, with all hundredths of a percent equal to or
greater than 5 rounded up to the nearest tenth of a percent):

 

  •  

Company Return. For the Performance Period, the Company’s Total Stockholder
Return will be a percentage amount determined based on (1) the average closing
price of the Shares for the 20 business days immediately preceding the last
trading day of the Performance Period (including aggregate dividends for the
Performance Period) compared to (2) the average closing price of the Shares for
the 20 business days immediately preceding the first trading day of the
Performance Period.

 

  •  

Peer Return. For the Performance Period, the Total Stockholder Return for each
company in the Peer Group, (each a “Peer”) will be a percentage amount
determined based on (1) the closing stock price on the last trading day of the
Performance Period (including aggregate dividends for the Performance Period and
adjusted for stock splits) compared to (2) the closing stock price on the first
trading day of the Performance Period.

 

  •  

Company Ranking. For each Performance Period, the Company’s and each Peer’s
Total Stockholder Return will be ranked in decreasing order. Relative Total
Stockholder Return equals the percentile rank (expressed as a percentage) of the
Company’s Total Stockholder Return when compared to the rankings, from lowest to
highest, of the Total Stockholder Returns of the Peers comprising the Peer Group
for the Performance Period.

 

5



--------------------------------------------------------------------------------

EXHIBIT C

Peer Group (20 Peers)

 

NAME

 

SYMBOL

 

STOCK EXCHANGE

API Technologies Corporation   ATNY   Nasdaq Capital Market AVX Corporation  
AVX   New York Stock Exchange Benchmark Electronics, Inc.   BHE   New York Stock
Exchange Ducommun Incorporated   DCO   New York Stock Exchange GenTex
Corporation   GNTX   Nasdaq Global Select Market Harman International
Industries, Inc.   HAR   New York Stock Exchange KEMET Corporation   KEM   New
York Stock Exchange Key Tronic Corporation   KTCC   Nasdaq Global Market Kimball
International, Inc.   KBALB   Nasdaq Global Select Market LittelFuse, Inc.  
LFUS   Nasdaq Global Select Market Methode Electronics, Inc.   MEI   New York
Stock Exchange Molex Incorporated   MOLX   Nasdaq Global Select Market Plexus
Corp.   PLXS   Nasdaq Global Select Market Pulse Electronics   PULS   New York
Stock Exchange RF Micro Devices, Inc.   RFMD   Nasdaq Global Select Market
Sparton Corporation   SPA   New York Stock Exchange Stoneridge, Inc.   SRI   New
York Stock Exchange Strattec Security Corporation   STRT   Nasdaq Global Market
Sypris Solutions, Inc.   SYPR   Nasdaq Global Market Vishay Intertechnology,
Inc.   VSH   New York Stock Exchange

 

6



--------------------------------------------------------------------------------

EXHIBIT D

Peer Group Adjustment Protocol

 

  1. If a company files for bankruptcy and/or liquidation, is operating under
bankruptcy protection, or is delisted from its stock exchange because it fails
to meet the exchange listing requirement then it clearly shows bad performance
and will, therefore, stay in the Peer Group as a bottom performer.

 

  2. If, as of the last date of the Performance Period, a Peer no longer exists
as a business entity for any other reason than bad performance, then:

 

  •  

such Peer will be removed from the Peer Group for purposes of the Performance
Period; and

 

  •  

the Relative Total Stockholder Return for the Performance Period will be
calculated as if such Peer had never been a member of the Peer Group.

 

  3. The common equity of a CTS Peer Group member must be consecutively traded
on any of the following exchanges: the New York Stock Exchange, the Nasdaq Stock
Market LLC, the London Stock Exchange, or the American Stock Exchange. If, as of
the last date of the Performance Period, a Peer Group member ceases to be traded
on any of the above listed exchanges,

 

  •  

such Peer will be removed from the Peer Group for purposes of the Performance
Period; and

 

  •  

the Relative Total Stockholder Return for the Performance Period will be
calculated as if such Peer had never been a member of the Peer Group.

 

  4. For purposes of this Agreement, if any member of the Peer Group is
acquired, merged, or otherwise assumed by another business entity and the
resulting legal entity is substantially the same in size and nature of business,
then that entity will remain in our Peer Group even if the new entity has a
different name, ticker symbol, etc. In the event, an acquisition substantially
changes the former Peer Group business in size, scope, nature, etc., the CEO and
CFO of CTS may recommend to the Compensation Committee that the new entity be
removed from the Peer Group. The decision to retain or remove a member of the
Peer Group resides with the Compensation Committee.

 

7



--------------------------------------------------------------------------------

EXHIBIT E

Performance Goals, Weights, and Award Levels

 

  1. Three-Year Sales Growth – Weighted 35%

 

3 yr   < 9.0 %    ³ 9.0 %    > 18.0 %    ³ 27.0 %    ³ 37.5 %  Annualized   <
3.0 %    ³ 3.0 %    ³ 6.0 %    ³ 9.0 %    ³ 12.5 % 

 

 

 

 

   

 

 

   

 

 

   

 

 

   

 

 

  Award     0 %      50 %      100 %      150 %      200 % 

 

  2. Three-Year Free Cash Flow – Weighted 30%

 

3 yr   < 30.0M      ³ 30.0M      ³ 45.0M      ³ 60.0M      ³ 75.0M    Annualized
  < 10.0M      ³ 10.0M      ³ 15.0M      ³ 20.0M      ³ 25.0M   

 

 

 

 

   

 

 

   

 

 

   

 

 

   

 

 

  Award     0 %      50 %      100 %      150 %      200 % 

 

  3. Relative Total Shareholder Return (RTSR) – Weighted 35%

 

Performance versus Peer Group  

RTSR

     <30 %      >30 %      >70 %      >90 % 

 

  

 

 

   

 

 

   

 

 

   

 

 

 

Award

     0 %      50 %      150 %      200 % 

 

  •  

Award levels for Three-Year Sales Grow, and Three-Year Free Cash Flow and RTSR
will be interpolated between established measurement levels.

 

8